430 F.2d 882
John Reuben PADEN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 28935 Summary Calendar.
United States Court of Appeals, Fifth Circuit.
Aug. 11, 1970.

John R. Paden, pro se.
John W. Stokes, Jr., U.S. Atty., Allen I. Hirsch, Asst. U.S. Atty., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:


1
Appellant, an inmate of the United States Penitentiary, Atlanta, Georgia, petitioned the district court for an order directing the prison administrators to permit the prisoners to form a black culture organization and to allow them to use prison facilities for organizational activities.  Because appellant did not attempt to obtain review of his complaint through the available administrative channels, the district court denied the petition.  We affirm.1


2
In his complaint the appellant asserts that he has been deprived of fundamental constitutional rights and implies an abuse of discretion by the prison administrators who denied his request.  However, in the administration of federal prisons primary responsibility for supervision is delegated by statute to the Bureau of Prisons under the direction of the Attorney General, 18 U.S.C. 4001 and 4042.  Under that authority the Bureau has promulgated rules and regulations for the proper administration of the various prisons and has established effective means to review actions taken by local prison officials.  Green v. United States, 283 F.2d 687 (3d Cir. 1960).  In line with these regulations, grievances of prisoners concerning prison administration should be presented to the Bureau through the available administration channels.  Only after such remedies are exhausted will the court entertain the application for relief in an appropriate case.  Quick v. Thompkins, 425 F.2d 260, 261 (5th Cir. 1970); Granville v. Hunt, 411 F.2d 9 (5th Cir. 1969); Hess v. Blackwell, 409 F.2d 362 (5th Cir. 1968); Beard v. Lee, 396 F.2d 749 (5th Cir. 1968).


3
Since appellant should have made use of available administrative channels before bringing this request to the court, the judgment of the district court is affirmed.



1
 Pursuant to our Rule 18 this case is decided without oral argument